Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/09/2022 has been entered.


Information Disclosure Statement
The information disclosure statement filed 2/10/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because: There is no English translation for the foreign references: CN101431039, CN106558513 and CN108344887. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Response to Arguments
4.	Applicant’s arguments, see remarks page 8, filed 5/09/2022, with respect to the rejection(s) of claim(s) 3-5, 9, 13-15 and 19 under 35 U.S.C. 112 (b), as the claimed invention is not described in such full, clear, concise, and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 8, regarding amended dependent claims that “3. Applicant respectfully replaces the “first threshold value” by the “threshold value” in claims 2 and 12. Applicant respectfully replaces the “second threshold value” by the “threshold value” in claims 3 and 13. Applicant respectfully replaces the “third threshold value” by the “threshold value” in claims 4 and 14. Applicant respectfully deletes the “fourth threshold value” in claims 5 and 15. 4. Applicant respectfully amends claims 9 and 19 as follows: “wherein the report of the probe mark assessment result in electronic form is sent by the test result distribution subsystem to an operator of the probe apparatus”. The corresponding limitation is disclosed in Para [0052] of the instant application. 5. Therefore, applicant submits that the amended claims 1-6, 9, 11-16 and19 particularly point out and distinctly claim the subject matter of the instant invention, as pursuant to 35 U.S.C. §112” 



Examiner Response:
Applicant’s arguments, see page 8 (stated above), regarding the rejection of claim(s) 3-5, 9, 13-15 and 19 under 35 U.S.C. 112 (b) have been fully considered and are persuasive. Therefore, the rejection of claim(s) 3-5, 9, 13-15 and 19 under 35 U.S.C. 112 (b) in the Final Office Action mailed on 4/13/2022 has been withdrawn because of the amendment filed on 5/09/2022 which makes the claim limitations clear as set forth below.

Applicant’s arguments, see remarks page 9-14, filed 5/09/2022, with respect to the rejection(s) of claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US 5644245) in view of Tashiro (US 20110254574 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 9, regarding amended independent claims 1 and 11 that “Regarding the amended claim 1, Saitoh fails to teach any probe mark inspection site of the wafer for probe mark inspection…….. Regarding the amended claims 1 and 11, Saitoh is silent regarding any analyzed image. ……Therefore, Saitoh never mentions any analyzed image from the captured image for the probe mark inspection as claimed in the instant application”.

Examiner Response:
Applicant’s arguments, see page 9 (stated above), regarding amended independent claim 1 and 11, have been fully considered and are partially persuasive. However, applicant has amended the claims which necessitates a new ground of rejection. Therefore, upon further consideration, Saitoh is reapplied and a new ground(s) of rejection is made for claim 1 under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US 5644245) in view of Tashiro in the US Patent Number US 20110254574 A1 because applicant has amended the claims i.e. the following underlined limitations are newly added in claim 1, “wherein the probe apparatus defines a plurality of probe mark inspection sites of the wafer for probe mark inspection, wherein the plurality of probe mark inspection sites are a center region, a plurality of peripheral regions on the wafer, and a plurality of alignment regions on the wafer alternating with the peripheral regions;………………. a probe mark assessment subsystem for performing the automated assessment of the probe mark in the image of the test pads to generate an analyzed image of the probe mark in the probe mark inspection, wherein the probe mark assessment subsystem downloads the image of the test pads from the data server, uploads the analyzed image to the data server, and performs an image- processing operation to obtain a probe mark assessment result so as to indicate whether a probe test by the probe apparatus is failed or not, and the automation subsystem stops an operation of the probe apparatus if the probe mark assessment result indicates a probe test failure”. In view of applicant’s claim amendment, Saitoh is reapplied to meet at least the amended limitation in claim 1 and claim 1 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Saitoh et al. (US 5644245) in view of Tashiro (US 20110254574 A1) as set forth below. 
Applicant’s argument that Saitoh does not disclose, “any analyzed image” is not persuasive. Saitoh discloses, “Detection of the needle mark position may be performed by utilizing techniques shown in, e.g., Jpn. Pat. Appln. KOKAI Publication Nos. 58-7973 and 61-228638. For example, the needle marks N are image-picked up by scanning with a CCD camera. The coordinates of the needle marks N are recognized from image data obtained by binarizing the picked-up image, thereby detecting the positions of the needle marks N; Column 21 Line 21-29; When a needle mark N in the electrode pad P is within the allowable range H, even if the needle point of a probe needle 311 is displaced from the center of the electrode pad P more or less, the needle point will not contact the passivation edge around the electrode pad P, so that a needle mark trouble (a crack K or the like) will not be caused. The allowable range H is preferably set at, e.g., an inner area apart from the inner circumference of the passivation edge E around the electrode pad P by 10 microns; Column 21 Line 30-38). The coordinate of the needle marks are analyzed from the image and compare with the allowable range to figure out if the needle mark is within the allowable range and therefore the analyzed image is generated for inspecting the probe marks. Claim does not recite what “analyzed image” means. Any image that is analyzed or detecting is also analyzing the image to detect fault. Therefore, applicant’s argument is not persuasive. See the rejection set forth below.

Applicant’s argument regarding dependent claims 2-10 and 12-20 is not persuasive as stated above. See the rejection set forth below.

For expedite prosecution applicant is invited to call to discuss the present rejection regarding the rejection of 35 U.S.C. 103 and if any further clarification needed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (Hereinafter “Saitoh”) in the US Patent Number US 5644245 A in view of Tashiro in the US Patent Application Publication Number US 20110254574 A1.


Regarding claim 1, Saitoh teaches a test system of a wafer [W] in Figure 12 (a probe apparatus for continuously inspecting electrical characteristics of a microelectronic element formed on a substrate and having a plurality of pads; Column 2 Line 57-60; A probe apparatus 10 shown in FIG. 12 has an arrangement almost the same as that of the probe apparatus shown in FIG. 1; Column 12 Line 42-44; The probe apparatus 10 has a wafer chuck 12 on which the semiconductor wafer W to be subjected to this inspection is placed; Column 4 Line 62-64), comprising:
a probe apparatus [10] (A probe apparatus 10 will be described. As is known, the probe apparatus 10 is used for inspecting the electrical characteristics of a microelectronic element, e.g., an integrated circuit chip, on a semiconductor wafer W; Column 4 Line 59-62) comprising 
a probe card [14] (a probe card 14 having probe needles 14A; Column 4 Line 65), and 
a camera [18] (An image sensor comprising a camera, e.g., a CCD, i.e., a first camera 18 is disposed above the probe card 14 at a position from where the chip and the probe needles 14A can be observed; Column 5 Line 12-15), wherein 
the probe card [14] comprises one or more probe pins [14A] (a probe card 14 having probe needles 14A; Column 4 Line 65) for contacting one or more test pads on a device under test (DUT) in the wafer [W] (the probe apparatus 10 is used for inspecting the electrical characteristics of a microelectronic element, e.g., an integrated circuit chip, on a semiconductor wafer W.; Column 4 Line 60-62; a probe card 14 having probe needles 14A that can be brought into contact with the electrode pads of the integrated circuit chip on the semiconductor wafer; Column 4 Line 65-67; The probe card 14 has the probe needles 14A corresponding in number to the electrode pads of the integrated circuit chip; Column 5 Line 9-11), and 
the camera [18] captures an image of the test pads after the test pads have been contacted by the probe pins [14A] (an image sensor 18 has a function of recognizing the position information of the electrode pads of an integrated circuit chip and a function of confirming the contact state between probe needles 14A and the electrode pads; Column 12 Line 48-52);
wherein the probe apparatus defines a plurality of probe mark inspection sites of the wafer for probe mark inspection (Figure 23 (A, B): Modified Figure 23 (A, B) of Saitoh below shows Wafer W and shows the plurality of probe inspection sites of the wafer for probe mark inspection; On the wafer W as the inspection target, as shown in FIG. 23A, a large number of semiconductor chips T having a predetermined circuit pattern are regularly formed at predetermined gaps. A large number of electrode pads P are provided to each chip T, as shown in the enlarged view of FIG. 23B. As shown in further enlarged views of FIGS. 24A and 24B, each electrode pad P has an exposed electrode A; Column 19 Line 54-61; first detection means for virtually bringing the specific probe needles and corresponding pads into contact with each other, based on the first position information and preset pad position information of the microelectronic element, and detecting needle marks virtually formed on the pads; Column 2 Line 65-68 & column 3 Line 1-3), 

    PNG
    media_image1.png
    372
    900
    media_image1.png
    Greyscale

Figure 23 (A, B): Modified Figure 23 (A, B) of Saitoh
wherein the plurality of probe mark inspection sites are a center region, a plurality of peripheral regions on the wafer, and a plurality of alignment regions on the wafer alternating with the peripheral regions (Figure 23 (A, B): Modified Figure 23 (A, B) of Saitoh above shows the plurality of probe mark inspection sites are a center region, a plurality of peripheral regions on the wafer, and a plurality of alignment regions on the wafer alternating with the peripheral regions);
a data server [120] in Figure 3 (calculator 122, interpolating circuit 124, area comparator 126 and decision circuit 128 and memory 132  as the data server), wherein the probe apparatus [10] uploads the image of the test pads to the data server [122] (The image sensor 18 detects the positions and sizes of the thus-formed needle marks within the corresponding electrode pads, and outputs the needle mark information to a decision processing unit 120; Column 12 Line 58-62; The decision processing unit 120 has, as shown in FIG. 13, a calculator 122 for receiving an output from the image sensor 18; Column 12 Line 63-65);
an automation subsystem [124] (Interpolating circuit 124 as the automation subsystem) obtaining an image specification from the probe apparatus [10] and triggering an automated assessment of a probe mark in the image of the test pads (The interpolating circuit 124 has a function of obtaining the area and area centroid in the calculator 122 by interpolating, when the needle mark formed on the electrode pad is partly lost as an output of the image sensor 18, this lost part in accordance with, e.g., the pattern recognition technique; Column 13 Line 14-19); and
a probe mark assessment subsystem [126+128] (The area comparator 126 and decision circuit 128 as the probe mark assessment subsystem) for performing the automated assessment of the probe mark in the image of the test pads (The area comparator 126 has a function of storing in advance the position information of the area and area centroid of the needle mark formed on the electrode pad in a normal state, and comparing the stored information with the actual area and area centroid of the needle mark obtained after inspection; Column 13 Line 19-25) to generate an analyzed image of the probe mark in the probe mark inspection (Detection of the needle mark position may be performed by utilizing techniques shown in, e.g., Jpn. Pat. Appln. KOKAI Publication Nos. 58-7973 and 61-228638. For example, the needle marks N are image-picked up by scanning with a CCD camera. The coordinates of the needle marks N are recognized from image data obtained by binarizing the picked-up image, thereby detecting the positions of the needle marks N; Column 21 Line 21-29; When a needle mark N in the electrode pad P is within the allowable range H, even if the needle point of a probe needle 311 is displaced from the center of the electrode pad P more or less, the needle point will not contact the passivation edge around the electrode pad P, so that a needle mark trouble (a crack K or the like) will not be caused. The allowable range H is preferably set at, e.g., an inner area apart from the inner circumference of the passivation edge E around the electrode pad P by 10 microns; Column 21 Line 30-38; The coordinate of the needle marks are analyzed from the image and compare with the allowable range to figure out if the needle mark is within the allowable range and therefore the analyzed image is generated for inspecting the probe marks), wherein the probe mark assessment subsystem downloads the image of the test pads from the data server [122], uploads the analyzed image to the data server [122] (The decision processing unit 120 has, as shown in FIG. 13, a calculator 122 for receiving an output from the image sensor 18; Column 12 Line 63-65) and performs an image-processing operation to obtain a probe mark assessment result so as to indicate whether a probe test by the probe apparatus is failed or not (The decision circuit 128 has a function of deciding the formation state of the needle mark of the chip which has been actually subjected to inspection, in other words, deciding whether the contact state between the probe needle and the electrode pad is good or bad; Column 13 Line 25-29), and 
the automation subsystem [124] determine if the probe mark assessment result indicates a probe test failure (whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18; Column 16 Line 38-45; In this manner, according to the present invention, whether the contact state between the probe needle and the pad is good or bad can be determined almost automatically; Column 17 Line 23-25; Based on the pad probe test failure is determined).
Saitoh fails to teach that the probe card, a tester, and the camera coupled with each other to form a single unit; wherein the tester provides an electrical signal to test the DUT, wherein the probe apparatus is controlled to operate or stop operated by the automation subsystem; the automation subsystem stops the probe apparatus if the probe mark assessment result indicates a probe test failure.
Tashiro teaches a testing apparatus includes a tester unit, and a prober unit electrically connected to the tester unit. The prober unit includes a probe card provided with a support board and a probe attached to the support board, a stage on which a measurement wafer is mounted, a camera provided over the probe card (Paragraph [0017] Line 2-6), wherein 
the probe card [10] in Figure 2 (a probe card 10 is provided above the stage 4 and faces the measurement wafer 40; Paragraph [0048] Line 1-2), a tester [20] (the tester 20 has a test head 21 and a test unit 22; Paragraph [0051] Line 1), and the camera [12] (In addition, on a main surface of the support board 11 facing the measurement wafer 40, a camera 12 is provided to observe the measurement wafer 40; Paragraph [0050] Line 1-3) coupled with each other to form a single unit (Figure 2 shows that the probe card 10 tester 20 and camera is coupled with each other and forms a single unit); 
wherein the tester [20] provides an electrical signal to test the DUT (The test unit 22 is electrically connected to the test head 21, and transfers a test signal S.sub.t between the test unit 22 and the test head 21; Paragraph [0052] Line 1-3; The test head 21 is attached to the case 7 of the prober 2 in an openable and closable manner, and includes conductive pins 23 which come into contact with electrode pads 11a provided on the support board 11. When the measurement wafer 40 is inspected, the test signal S.sub.t is supplied from the conductive pins 21 to the probe 13 through the electrode pads 11a; Paragraph [0053] Line 1-7; the test signal S.sub.t is supplied from the prober 13 to the first semiconductor chip 41; Paragraph [0054] Line 6-7), 
wherein the probe apparatus is controlled to operate or stop operated by the automation subsystem [controller] (Specifically, the position of a probe mark left on an electrode pad is identified with a camera. If it is found out that the probe mark protrudes outside the electrode pad, an alarm is turned on to stop the measurement, or to urge re-positioning between the probe and the electrode pad; Paragraph [0013] Line 1-6; 
 the automation subsystem stops an operation of the probe apparatus if the probe mark assessment result indicates a probe test failure (Next, the method proceeds to step S29 in FIG. 13, and the controller 9 judges whether or not the measurements of the electrical characteristics on all the semiconductor chips formed on the measurement wafer 40 are ended (Paragraph [0163]); If it is judged that the measurements are not ended (NO), step S21 is performed again on a semiconductor chip whose electrical characteristics have not been measured; Paragraph [0164]); Meanwhile, if it is judged that the measurements are ended (YES), the measurement on this measurement wafer 40 is ended, and reception of the next measurement wafer is prepared (Paragraph [0165]); Figure 13 shows that process continues until a failure occurs). The purpose of doing so is to eliminate thermal deformation of the probe during the measurement, to suppress the displacement risk, to prevent cracks from being generated by contact of the tip of the probe, to retain reliability of semiconductor chips.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh in view of Tashiro, because Tashiro teaches to include a tester unit, and a prober unit electrically connected to form a single unit, eliminates thermal deformation of the probe during the measurement (Paragraph [0136]), suppresses the displacement risk, prevents cracks from being generated by contact of the tip of the probe, retains reliability of semiconductor chips (Paragraph [0137]).


Regarding claim 2, Saitoh teaches a test system, wherein 
the automated assessment performed by the probe mark assessment subsystem assesses a horizontal distance [X or X1] from the probe mark to a border of the test pads in the analyzed image, wherein the probe mark assessment subsystem has a threshold value, and the probe test failure is indicated in the probe mark assessment result when the horizontal distance from the probe mark to the border of the test pads is within the threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the horizontal and vertical directions on the X-Y plane with respect to the pad P1 as a reference. The position information of the respective pads are registered in the RAM 26B; reference pad P1 is the first threshold; Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Failure is determined depending on the area and position of the needle mark; the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge is the border of the test pads).
Saitoh fails to teach that wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the horizontal distance from the probe mark to the border of the test pads is within the threshold value.
.Tashiro teaches a testing apparatus includes a tester unit, and a prober unit electrically connected to the tester unit. The prober unit includes a probe card provided with a support board and a probe attached to the support board, a stage on which a measurement wafer is mounted, a camera provided over the probe card (Paragraph [0017] Line 2-6), wherein 
wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the horizontal distance from the probe mark to the border of the test pads is within the threshold value (Specifically, the position of a probe mark left on an electrode pad is identified with a camera. If it is found out that the probe mark protrudes outside the electrode pad, an alarm is turned on to stop the measurement, or to urge re-positioning between the probe and the electrode pad; Paragraph [0013] Line 1-6; Next, the method proceeds to step S29 in FIG. 13, and the controller 9 judges whether or not the measurements of the electrical characteristics on all the semiconductor chips formed on the measurement wafer 40 are ended (Paragraph [0163]); If it is judged that the measurements are not ended (NO), step S21 is performed again on a semiconductor chip whose electrical characteristics have not been measured; Paragraph [0164]); Meanwhile, if it is judged that the measurements are ended (YES), the measurement on this measurement wafer 40 is ended, and reception of the next measurement wafer is prepared (Paragraph [0165]); Figure 13 shows that process continues until a failure occurs). The purpose of doing so is to eliminate thermal deformation of the probe during the measurement, to suppress the displacement risk, to prevent cracks from being generated by contact of the tip of the probe, to retain reliability of semiconductor chips.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh in view of Tashiro, because Tashiro teaches to to operate or stop operated by the automation subsystem eliminates thermal deformation of the probe during the measurement (paragraph [0136]), suppresses the displacement risk, prevents cracks from being generated by contact of the tip of the probe, retains reliability of semiconductor chips (Paragraph [0137]).


Regarding claim 3, Saitoh teaches a test system, wherein 
the automated assessment performed by the probe mark assessment subsystem assesses a vertical distance [ Y1 or Y2] in Figure 9 from the probe mark to a border of the test pads, wherein the probe mark assessment subsystem has a second threshold value, and the probe test failure is indicated in the probe mark assessment result when the vertical distance from the probe mark to the border of the test pads is within the second threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the horizontal and vertical directions on the X-Y plane with respect to the pad P1 as a reference. The position information of the respective pads are registered in the RAM 26B; reference pad P1 is the second threshold; Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18 step 211; Column 16 Line 38-45; Claim does not recite any first threshold value and claim just recites second threshold value. And therefore any threshold value can be considered as the second threshold value because claim 3 depends on claim 1 and claim 1 does not recite first threshold value; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Failure is determined depending on the area and position of the needle mark; the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge is the border of the test pads; see column 15).
Saitoh fails to teach that the automation subsystem stops the probe apparatus when the vertical distance from the probe mark to the border of the test pads is within the threshold value.
Tashiro teaches a testing apparatus includes a tester unit, and a prober unit electrically connected to the tester unit. The prober unit includes a probe card provided with a support board and a probe attached to the support board, a stage on which a measurement wafer is mounted, a camera provided over the probe card (Paragraph [0017] Line 2-6), wherein 
the automation subsystem stops the probe apparatus when the vertical distance from the probe mark to the border of the test pads is within the threshold value (Specifically, the position of a probe mark left on an electrode pad is identified with a camera. If it is found out that the probe mark protrudes outside the electrode pad, an alarm is turned on to stop the measurement, or to urge re-positioning between the probe and the electrode pad; Paragraph [0013] Line 1-6; Next, the method proceeds to step S29 in FIG. 13, and the controller 9 judges whether or not the measurements of the electrical characteristics on all the semiconductor chips formed on the measurement wafer 40 are ended (Paragraph [0163]); If it is judged that the measurements are not ended (NO), step S21 is performed again on a semiconductor chip whose electrical characteristics have not been measured; Paragraph [0164]); Meanwhile, if it is judged that the measurements are ended (YES), the measurement on this measurement wafer 40 is ended, and reception of the next measurement wafer is prepared (Paragraph [0165]); Figure 13 shows that process continues until a failure occurs). The purpose of doing so is to eliminate thermal deformation of the probe during the measurement, to suppress the displacement risk, to prevent cracks from being generated by contact of the tip of the probe, to retain reliability of semiconductor chips.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh in view of Tashiro, because Tashiro teaches to to operate or stop operated by the automation subsystem eliminates thermal deformation of the probe during the measurement (paragraph [0136]), suppresses the displacement risk, prevents cracks from being generated by contact of the tip of the probe, retains reliability of semiconductor chips (Paragraph [0137]).


Regarding claim 4, Saitoh teaches a test system, wherein 
the automated assessment performed by the probe mark assessment subsystem assesses an area of the probe mark, wherein the probe mark assessment subsystem has a threshold value defined by a preset percentage of an area of the test pads, and the probe test failure is indicated in the probe mark assessment result when the area of the probe mark is greater than the threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the horizontal and vertical directions on the X-Y plane with respect to the pad P1 as a reference. The position information of the respective pads are registered in the RAM 26B; reference pad P1 is the third threshold; Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18 step 211; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Claim does not recite any first threshold value and the second threshold value and claim just recites third threshold value. And therefore any threshold value can be considered as the third threshold value because claim 4 depends on claim 1 and claim 1 does not recite first and second threshold values; Failure is determined depending on the area and position of the needle mark; the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge is the area of the test pads; See Column 15 also).
Saitoh fails to teach that wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the threshold value.
Tashiro teaches a testing apparatus includes a tester unit, and a prober unit electrically connected to the tester unit. The prober unit includes a probe card provided with a support board and a probe attached to the support board, a stage on which a measurement wafer is mounted, a camera provided over the probe card (Paragraph [0017] Line 2-6), wherein 
wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the threshold value (Specifically, the position of a probe mark left on an electrode pad is identified with a camera. If it is found out that the probe mark protrudes outside the electrode pad, an alarm is turned on to stop the measurement, or to urge re-positioning between the probe and the electrode pad; Paragraph [0013] Line 1-6; Next, the method proceeds to step S29 in FIG. 13, and the controller 9 judges whether or not the measurements of the electrical characteristics on all the semiconductor chips formed on the measurement wafer 40 are ended (Paragraph [0163]); If it is judged that the measurements are not ended (NO), step S21 is performed again on a semiconductor chip whose electrical characteristics have not been measured; Paragraph [0164]); Meanwhile, if it is judged that the measurements are ended (YES), the measurement on this measurement wafer 40 is ended, and reception of the next measurement wafer is prepared (Paragraph [0165]); Figure 13 shows that process continues until a failure occurs). The purpose of doing so is to eliminate thermal deformation of the probe during the measurement, to suppress the displacement risk, to prevent cracks from being generated by contact of the tip of the probe, to retain reliability of semiconductor chips.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh in view of Tashiro, because Tashiro teaches to to operate or stop operated by the automation subsystem eliminates thermal deformation of the probe during the measurement (paragraph [0136]), suppresses the displacement risk, prevents cracks from being generated by contact of the tip of the probe, retains reliability of semiconductor chips (Paragraph [0137]).
Regarding claim 5, Saitoh teaches a test system, wherein 
the automated assessment performed by the probe mark assessment subsystem assesses a quantity of the probe mark in the analyzed image, wherein the probe mark assessment subsystem has a threshold value, and the probe test failure is indicated in the probe mark assessment result when the quantity of the probe mark is less than the threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the horizontal and vertical directions on the X-Y plane with respect to the pad P1 as a reference. The position information of the respective pads are registered in the RAM 26B; reference pad P1 is the fourth threshold; Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18 step 211; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined).
Saitoh fails to teach wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the threshold value.
Tashiro teaches a testing apparatus includes a tester unit, and a prober unit electrically connected to the tester unit. The prober unit includes a probe card provided with a support board and a probe attached to the support board, a stage on which a measurement wafer is mounted, a camera provided over the probe card (Paragraph [0017] Line 2-6), wherein 
wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the threshold value. (Specifically, the position of a probe mark left on an electrode pad is identified with a camera. If it is found out that the probe mark protrudes outside the electrode pad, an alarm is turned on to stop the measurement, or to urge re-positioning between the probe and the electrode pad; Paragraph [0013] Line 1-6; Next, the method proceeds to step S29 in FIG. 13, and the controller 9 judges whether or not the measurements of the electrical characteristics on all the semiconductor chips formed on the measurement wafer 40 are ended (Paragraph [0163]); If it is judged that the measurements are not ended (NO), step S21 is performed again on a semiconductor chip whose electrical characteristics have not been measured; Paragraph [0164]); Meanwhile, if it is judged that the measurements are ended (YES), the measurement on this measurement wafer 40 is ended, and reception of the next measurement wafer is prepared (Paragraph [0165]); Figure 13 shows that process continues until a failure occurs). The purpose of doing so is to eliminate thermal deformation of the probe during the measurement, to suppress the displacement risk, to prevent cracks from being generated by contact of the tip of the probe, to retain reliability of semiconductor chips.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh in view of Tashiro, because Tashiro teaches to to operate or stop operated by the automation subsystem eliminates thermal deformation of the probe during the measurement (paragraph [0136]), suppresses the displacement risk, prevents cracks from being generated by contact of the tip of the probe, retains reliability of semiconductor chips (Paragraph [0137]).


Regarding claim 6, Saitoh teaches a test system, wherein 
the automation subsystem stops the probe apparatus if the probe mark failure is indicated by the probe mark assessment result within a predetermined time frame limit of the probe mark assessment result; wherein a unit for time frame limit of the operation of the probe apparatus is the second, such that the automation subsystem stops the probe apparatus when the operation of the probe apparatus is over the time frame limit (if the displacement amount falls outside the predetermined range, an alarm is generated to urge the operator to perform, e.g., exchange of the probe card. If the displacement amount falls within the predetermined range, the pad position information may be corrected, a virtual needle mark may be formed again, and whether or not the displacement amount falls within the predetermined range may be checked in step 110. Alternatively, the steps of correcting the pad position information and checking the displacement amount may be performed a predetermined number of times; Column 8 Line 28-39; the steps of correcting from the failure is dependent on a predetermined number of times which is the predetermined time frame limit; The memory 132 connected to the controller 130 stores the position and area of the needle mark obtained when normal needle mark formation is performed, and also the position and area of the needle mark output to the controller 130 through the decision circuit 128. The position and area of the needle mark output from the controller 130 through the decision circuit 128 are temporarily stored in the memory 132 as the result of the previous inspection when needle mark inspection is performed a plurality of number of times; Column 13 Line 31-40; Here predetermined number of time is the time frame as the claim does not recite any specific time frame or any frame to distinguish from the predetermined plurality of time). 


Regarding claim 7, Saitoh teaches a test system, wherein
the camera is selected from a group consisting of a complementary metal-oxide semiconductor (CMOS) camera and a video camera (An image sensor comprising a camera, e.g., a CCD, i.e., a first camera 18 is disposed above the probe card 14 at a position from where the chip and the probe needles 14A can be observed; Column 5 Line 12-15; A CCD camera is a video camera that contains a charged-coupled device (CCD), which is a transistorized light sensor on an integrated circuit; https://www.getkisi.com/guides/ccd-camera; a complementary metal-oxide semiconductor (CMOS) camera is an image sensor and the camera used in the reference is also an image sensor).


Regarding claim 8, Saitoh teaches a test system, wherein 
the test system further comprises a test result distribution subsystem [134] for delivering a report of the probe mark assessment result (The controller 130 is connected to a memory 132 for storing the position, size, and the like of the needle mark, and a display 134 for displaying the stored content as required; Column 13 Line 1-4; display is used to deliver report of the results).


Regarding claim 9, Saitoh teaches a test system, wherein 
the report of the probe mark assessment result in electronic form is sent by the test result distribution subsystem to an operator of the probe apparatus (The controller 130 is connected to a memory 132 for storing the position, size, and the like of the needle mark, and a display 134 for displaying the stored content as required; Column 13 Line 1-4; display is used to deliver report of the results and display is an electronic equipment and therefore the report is mailed electronically).

Regarding claim 10, Saitoh teaches a test system, wherein 
the test system further comprises an error-monitoring subsystem receiving an error code information and a lot control information from the automation subsystem, wherein the automation subsystem determines the error code information and the lot control information from the probe mark assessment result received from the probe mark assessment subsystem (If an auto-focus operation cannot be performed, the camera is focused on the needle point of the probe needle 14A corresponding to the reference pad by a manual operation of the operator (step 106). Even when it is determined that auto-focus is completed, visual recognition is preferably made by the operator. Then, an operation error in that the needle point of the probe needle 14A is not in focus but another portion is in focus can be avoided. When a manual focus operation cannot be performed, it is determined that the probe needle is abnormal, and an error display is performed (step 106B). In this case, the probe card may be automatically exchanged; Column 7 Line 34-45; error display is the error monitoring subsystem which control and produce error code to change the probe card automatically).

Regarding claim 11, Saitoh teaches a method for testing a wafer [W] in Figure 12 (a probe apparatus for continuously inspecting electrical characteristics of a microelectronic element formed on a substrate and having a plurality of pads; Column 2 Line 57-60; A probe apparatus 10 shown in FIG. 12 has an arrangement almost the same as that of the probe apparatus shown in FIG. 1; Column 12 Line 42-44; The probe apparatus 10 has a wafer chuck 12 on which the semiconductor wafer W to be subjected to this inspection is placed; Column 4 Line 62-64), comprising:
capturing, by a camera [18] (An image sensor comprising a camera, e.g., a CCD, i.e., a first camera 18 is disposed above the probe card 14 at a position from where the chip and the probe needles 14A can be observed; Column 5 Line 12-15) in a probe apparatus [10] (A probe apparatus 10 will be described. As is known, the probe apparatus 10 is used for inspecting the electrical characteristics of a microelectronic element, e.g., an integrated circuit chip, on a semiconductor wafer W; Column 4 Line 59-62) an image of one or more test pads [14A] (a probe card 14 having probe needles 14A; Column 4 Line 65)  on a device under test (DUT) in the wafer [W] after the test pads have been contacted by one or more probe pins [14A] (an image sensor 18 has a function of recognizing the position information of the electrode pads of an integrated circuit chip and a function of confirming the contact state between probe needles 14A and the electrode pads; Column 12 Line 48-52) of the probe apparatus [10] (the probe apparatus 10 is used for inspecting the electrical characteristics of a microelectronic element, e.g., an integrated circuit chip, on a semiconductor wafer W.; Column 4 Line 60-62; a probe card 14 having probe needles 14A that can be brought into contact with the electrode pads of the integrated circuit chip on the semiconductor wafer; Column 4 Line 65-67; The probe card 14 has the probe needles 14A corresponding in number to the electrode pads of the integrated circuit chip; Column 5 Line 9-11);
defining a plurality of probe mark inspection sites of the wafer for probe mark inspection by the probe apparatus (Figure 23 (A, B): Modified Figure 23 (A, B) of Saitoh above shows Wafer W and shows the plurality of probe inspection sites of the wafer for probe mark inspection; On the wafer W as the inspection target, as shown in FIG. 23A, a large number of semiconductor chips T having a predetermined circuit pattern are regularly formed at predetermined gaps. A large number of electrode pads P are provided to each chip T, as shown in the enlarged view of FIG. 23B. As shown in further enlarged views of FIGS. 24A and 24B, each electrode pad P has an exposed electrode A; Column 19 Line 54-61; first detection means for virtually bringing the specific probe needles and corresponding pads into contact with each other, based on the first position information and preset pad position information of the microelectronic element, and detecting needle marks virtually formed on the pads; Column 2 Line 65-68 & column 3 Line 1-3), 
wherein the plurality of probe mark inspection sites are a center region, a plurality of peripheral regions on the wafer, and a plurality of alignment regions on the wafer alternating with the peripheral regions (Figure 23 (A, B): Modified Figure 23 (A, B) of Saitoh above shows the plurality of probe mark inspection sites are a center region, a plurality of peripheral regions on the wafer, and a plurality of alignment regions on the wafer alternating with the peripheral regions);
uploading the image of the test pads to a data server [120] in Figure 3 (calculator 122, interpolating circuit 124, area comparator 126 and decision circuit 128 and memory 132  as the data server) (The image sensor 18 detects the positions and sizes of the thus-formed needle marks within the corresponding electrode pads, and outputs the needle mark information to a decision processing unit 120; Column 12 Line 58-62; The decision processing unit 120 has, as shown in FIG. 13, a calculator 122 for receiving an output from the image sensor 18; Column 12 Line 63-65);
obtaining, by an automation subsystem[124] (Interpolating circuit 124 as the automation subsystem), an image specification from the probe apparatus [10] and triggering an automated assessment of a probe mark in the image of the test pads (The interpolating circuit 124 has a function of obtaining the area and area centroid in the calculator 122 by interpolating, when the needle mark formed on the electrode pad is partly lost as an output of the image sensor 18, this lost part in accordance with, e.g., the pattern recognition technique; Column 13 Line 14-19); 
performing, by a probe mark assessment subsystem [126+128] (The area comparator 126 and decision circuit 128 as the probe mark assessment subsystem) for performing the automated assessment of the probe mark in the image of the test pads (The area comparator 126 has a function of storing in advance the position information of the area and area centroid of the needle mark formed on the electrode pad in a normal state, and comparing the stored information with the actual area and area centroid of the needle mark obtained after inspection; Column 13 Line 19-25) to generate an analyzed image of the probe mark in the probe mark inspection (Detection of the needle mark position may be performed by utilizing techniques shown in, e.g., Jpn. Pat. Appln. KOKAI Publication Nos. 58-7973 and 61-228638. For example, the needle marks N are image-picked up by scanning with a CCD camera. The coordinates of the needle marks N are recognized from image data obtained by binarizing the picked-up image, thereby detecting the positions of the needle marks N; Column 21 Line 21-29; When a needle mark N in the electrode pad P is within the allowable range H, even if the needle point of a probe needle 311 is displaced from the center of the electrode pad P more or less, the needle point will not contact the passivation edge around the electrode pad P, so that a needle mark trouble (a crack K or the like) will not be caused. The allowable range H is preferably set at, e.g., an inner area apart from the inner circumference of the passivation edge E around the electrode pad P by 10 microns; Column 21 Line 30-38; The coordinate of the needle marks are analyzed from the image and compare with the allowable range to figure out if the needle mark is within the allowable range and therefore the analyzed image is generated for inspecting the probe marks), wherein the probe mark assessment subsystem downloads the image of the test pads from the data server [122], uploads the analyzed image to the data server [122] (The decision processing unit 120 has, as shown in FIG. 13, a calculator 122 for receiving an output from the image sensor 18; Column 12 Line 63-65) and performs an image-processing operation to obtain a probe mark assessment result (The decision circuit 128 has a function of deciding the formation state of the needle mark of the chip which has been actually subjected to inspection, in other words, deciding whether the contact state between the probe needle and the electrode pad is good or bad; Column 13 Line 25-29), and 
determining, by the automation subsystem [124], the probe apparatus if the probe mark assessment result indicates a probe test failure (whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18; Column 16 Line 38-45; In this manner, according to the present invention, whether the contact state between the probe needle and the pad is good or bad can be determined almost automatically; Column 17 Line 23-25). 
Saitoh fails to teach that wherein the probe apparatus is controlled to operate or stop operated by the automation subsystem; stopping, by the automation subsystem, the probe apparatus if the probe mark assessment result indicates a probe test failure.
Tashiro teaches a testing apparatus includes a tester unit, and a prober unit electrically connected to the tester unit. The prober unit includes a probe card provided with a support board and a probe attached to the support board, a stage on which a measurement wafer is mounted, a camera provided over the probe card (Paragraph [0017] Line 2-6), wherein 
wherein the probe apparatus is controlled to operate or stop operated by the automation subsystem [controller] (Specifically, the position of a probe mark left on an electrode pad is identified with a camera. If it is found out that the probe mark protrudes outside the electrode pad, an alarm is turned on to stop the measurement, or to urge re-positioning between the probe and the electrode pad; Paragraph [0013] Line 1-6; 
 stopping, by the automation subsystem, an operation of  the probe apparatus if the probe mark assessment result indicates a probe test failure (Next, the method proceeds to step S29 in FIG. 13, and the controller 9 judges whether or not the measurements of the electrical characteristics on all the semiconductor chips formed on the measurement wafer 40 are ended (Paragraph [0163]); If it is judged that the measurements are not ended (NO), step S21 is performed again on a semiconductor chip whose electrical characteristics have not been measured; Paragraph [0164]); Meanwhile, if it is judged that the measurements are ended (YES), the measurement on this measurement wafer 40 is ended, and reception of the next measurement wafer is prepared (Paragraph [0165]); Figure 13 shows that process continues until a failure occurs). The purpose of doing so is to eliminate thermal deformation of the probe during the measurement, to suppress the displacement risk, to prevent cracks from being generated by contact of the tip of the probe, to retain reliability of semiconductor chips.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh in view of Tashiro, because Tashiro teaches to to operate or stop operated by the automation subsystem eliminates thermal deformation of the probe during the measurement (paragraph [0136]), suppresses the displacement risk, prevents cracks from being generated by contact of the tip of the probe, retains reliability of semiconductor chips (Paragraph [0137]).

Regarding claim 12, Saitoh teaches a method, wherein 
the automated assessment performed by the probe mark assessment subsystem assesses a horizontal distance from the probe mark to a border of the test pads in the analyzed image, wherein the probe mark assessment subsystem has a first threshold value, and the probe test failure is indicated in the probe mark assessment result when the horizontal distance from the probe mark to the border of the test pads is within the threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the horizontal and vertical directions on the X-Y plane with respect to the pad P1 as a reference. The position information of the respective pads are registered in the RAM 26B; reference pad P1 is the first threshold; Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Failure is determined depending on the area and position of the needle mark; the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge is the border of the test pads).
Saitoh fails to teach that wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the horizontal distance from the probe mark to the border of the test pads is within the threshold value.
Tashiro teaches a testing apparatus includes a tester unit, and a prober unit electrically connected to the tester unit. The prober unit includes a probe card provided with a support board and a probe attached to the support board, a stage on which a measurement wafer is mounted, a camera provided over the probe card (Paragraph [0017] Line 2-6), wherein 
wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the horizontal distance from the probe mark to the border of the test pads is within the threshold value (Specifically, the position of a probe mark left on an electrode pad is identified with a camera. If it is found out that the probe mark protrudes outside the electrode pad, an alarm is turned on to stop the measurement, or to urge re-positioning between the probe and the electrode pad; Paragraph [0013] Line 1-6; Next, the method proceeds to step S29 in FIG. 13, and the controller 9 judges whether or not the measurements of the electrical characteristics on all the semiconductor chips formed on the measurement wafer 40 are ended (Paragraph [0163]); If it is judged that the measurements are not ended (NO), step S21 is performed again on a semiconductor chip whose electrical characteristics have not been measured; Paragraph [0164]); Meanwhile, if it is judged that the measurements are ended (YES), the measurement on this measurement wafer 40 is ended, and reception of the next measurement wafer is prepared (Paragraph [0165]); Figure 13 shows that process continues until a failure occurs). The purpose of doing so is to eliminate thermal deformation of the probe during the measurement, to suppress the displacement risk, to prevent cracks from being generated by contact of the tip of the probe, to retain reliability of semiconductor chips.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh in view of Tashiro, because Tashiro teaches to to operate or stop operated by the automation subsystem eliminates thermal deformation of the probe during the measurement (paragraph [0136]), suppresses the displacement risk, prevents cracks from being generated by contact of the tip of the probe, retains reliability of semiconductor chips (Paragraph [0137]).


Regarding claim 13, Saitoh teaches a method, wherein 
the automated assessment performed by the probe mark assessment subsystem assesses a vertical distance from the probe mark to a border of the test pads in the analyzed image, wherein the probe mark assessment subsystem has a threshold value, and the probe test failure is indicated in the probe mark assessment result when the vertical distance from the probe mark to the border of the test pads is within the threshold value (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the horizontal and vertical directions on the X-Y plane with respect to the pad P1 as a reference. The position information of the respective pads are registered in the RAM 26B; reference pad P1 is the second threshold; Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18 step 211; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 (as the threshold value) coordinate position of the other pad is determined; Failure is determined depending on the area and position of the needle mark; the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge is the border of the test pads), wherein the analyzed image indicates that the probe mark is near the border of the test pads (Regarding position correction of the probe needle 14A, for example, as shown in FIGS. 9A and 9B, the position displacement between the virtual center of the pad P and the needle mark N is calculated by image recognition, and the needle mark N is set at a position where the position displacement is minimum, that is, the position of the needle mark N is corrected such that the position displacement with respect to the substantial pad center is the smallest. In other words, the position of the pad is corrected with respect to the immovable probe needle such that the actual needle mark position is displaced to the central position of the pad. As a method of obtaining this virtual center, e.g., the method of least squares is employed; Column 9 Line 60-67 and Column 10 Line 1-5; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Failure is determined depending on the area and position of the needle mark; the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge is the border of the test pads).
Saitoh fails to teach that the automation subsystem stops the probe apparatus when the vertical distance from the probe mark to the border of the test pads is within the threshold value.
Tashiro teaches a testing apparatus includes a tester unit, and a prober unit electrically connected to the tester unit. The prober unit includes a probe card provided with a support board and a probe attached to the support board, a stage on which a measurement wafer is mounted, a camera provided over the probe card (Paragraph [0017] Line 2-6), wherein 
the automation subsystem stops the probe apparatus when the vertical distance from the probe mark to the border of the test pads is within the threshold value (Specifically, the position of a probe mark left on an electrode pad is identified with a camera. If it is found out that the probe mark protrudes outside the electrode pad, an alarm is turned on to stop the measurement, or to urge re-positioning between the probe and the electrode pad; Paragraph [0013] Line 1-6; Next, the method proceeds to step S29 in FIG. 13, and the controller 9 judges whether or not the measurements of the electrical characteristics on all the semiconductor chips formed on the measurement wafer 40 are ended (Paragraph [0163]); If it is judged that the measurements are not ended (NO), step S21 is performed again on a semiconductor chip whose electrical characteristics have not been measured; Paragraph [0164]); Meanwhile, if it is judged that the measurements are ended (YES), the measurement on this measurement wafer 40 is ended, and reception of the next measurement wafer is prepared (Paragraph [0165]); Figure 13 shows that process continues until a failure occurs). The purpose of doing so is to eliminate thermal deformation of the probe during the measurement, to suppress the displacement risk, to prevent cracks from being generated by contact of the tip of the probe, to retain reliability of semiconductor chips.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh in view of Tashiro, because Tashiro teaches to to operate or stop operated by the automation subsystem eliminates thermal deformation of the probe during the measurement (paragraph [0136]), suppresses the displacement risk, prevents cracks from being generated by contact of the tip of the probe, retains reliability of semiconductor chips (Paragraph [0137]).


Regarding claim 14, Saitoh teaches a method, wherein 
the automated assessment performed by the probe mark assessment subsystem assesses an area of the probe mark in the analyzed image, wherein the probe mark assessment subsystem has a threshold value defined by a preset percentage of an area of the test pads, and the probe test failure is indicated in the probe mark assessment result when the area of the probe mark is greater than the threshold value in the analyzed image (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the horizontal and vertical directions on the X-Y plane with respect to the pad P1 as a reference. The position information of the respective pads are registered in the RAM 26B; reference pad P1 is the third threshold; Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18 step 211; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Claim does not recite any first threshold value and the second threshold value and claim just recites third threshold value. And therefore, any threshold value can be considered as the third threshold value because claim 4 depends on claim 1 and claim 1 does not recite first and second threshold values; Failure is determined depending on the area and position of the needle mark; the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge is the area of the test pads), wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the threshold value.
Saitoh fails to teach that wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the threshold value.
Tashiro teaches a testing apparatus includes a tester unit, and a prober unit electrically connected to the tester unit. The prober unit includes a probe card provided with a support board and a probe attached to the support board, a stage on which a measurement wafer is mounted, a camera provided over the probe card (Paragraph [0017] Line 2-6), wherein 
wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the threshold value (Specifically, the position of a probe mark left on an electrode pad is identified with a camera. If it is found out that the probe mark protrudes outside the electrode pad, an alarm is turned on to stop the measurement, or to urge re-positioning between the probe and the electrode pad; Paragraph [0013] Line 1-6; Next, the method proceeds to step S29 in FIG. 13, and the controller 9 judges whether or not the measurements of the electrical characteristics on all the semiconductor chips formed on the measurement wafer 40 are ended (Paragraph [0163]); If it is judged that the measurements are not ended (NO), step S21 is performed again on a semiconductor chip whose electrical characteristics have not been measured; Paragraph [0164]); Meanwhile, if it is judged that the measurements are ended (YES), the measurement on this measurement wafer 40 is ended, and reception of the next measurement wafer is prepared (Paragraph [0165]); Figure 13 shows that process continues until a failure occurs). The purpose of doing so is to eliminate thermal deformation of the probe during the measurement, to suppress the displacement risk, to prevent cracks from being generated by contact of the tip of the probe, to retain reliability of semiconductor chips.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh in view of Tashiro, because Tashiro teaches to to operate or stop operated by the automation subsystem eliminates thermal deformation of the probe during the measurement (paragraph [0136]), suppresses the displacement risk, prevents cracks from being generated by contact of the tip of the probe, retains reliability of semiconductor chips (Paragraph [0137]).


Regarding claim 15, Saitoh teaches a method, wherein 
the automated assessment performed by the probe mark assessment subsystem assesses a quantity of the probe mark in the analyzed image, wherein the probe test failure is indicated in the probe mark assessment result when the quantity of the probe mark is less than 1 (as shown in FIG. 6. More specifically, the distances in the X and Y directions are measured on the four boundary positions on the edges of a protection film on the surface of the chip, i.e., on the passivation edge, the virtual center a is obtained from these distances, and the coordinate position of the specific pad as a reference in the X and Y directions from the virtual center a is calculated. Separately from this, of the pads of the chip, if the coordinate position of the reference pad, i.e., the pad P1 shown in FIG. 2, is known, the coordinate positions of the remaining pads are calculated by operating the camera in the horizontal and vertical directions on the X-Y plane with respect to the pad P1 as a reference. The position information of the respective pads are registered in the RAM 26B; reference pad P1 is the fourth threshold; Column 6 Line 63-67 & Column 7 Line 10; whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18 step 211; Column 16 Line 38-45; Figure 6 shows the coordinate position of the pad by comparing with the reference pad P1 coordinate position of the other pad is determined; Claim does not recite any first threshold value and the second threshold value and third threshold value and claim just recites third threshold value. And therefore any threshold value can be considered as the fourth threshold value because claim 5 depends on claim 1 and claim 1 does not recite first and second and third threshold values).
Saitoh fails to teach wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the threshold value.
Tashiro teaches a testing apparatus includes a tester unit, and a prober unit electrically connected to the tester unit. The prober unit includes a probe card provided with a support board and a probe attached to the support board, a stage on which a measurement wafer is mounted, a camera provided over the probe card (Paragraph [0017] Line 2-6), wherein 
wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the threshold value. (Specifically, the position of a probe mark left on an electrode pad is identified with a camera. If it is found out that the probe mark protrudes outside the electrode pad, an alarm is turned on to stop the measurement, or to urge re-positioning between the probe and the electrode pad; Paragraph [0013] Line 1-6; Next, the method proceeds to step S29 in FIG. 13, and the controller 9 judges whether or not the measurements of the electrical characteristics on all the semiconductor chips formed on the measurement wafer 40 are ended (Paragraph [0163]); If it is judged that the measurements are not ended (NO), step S21 is performed again on a semiconductor chip whose electrical characteristics have not been measured; Paragraph [0164]); Meanwhile, if it is judged that the measurements are ended (YES), the measurement on this measurement wafer 40 is ended, and reception of the next measurement wafer is prepared (Paragraph [0165]); Figure 13 shows that process continues until a failure occurs). The purpose of doing so is to eliminate thermal deformation of the probe during the measurement, to suppress the displacement risk, to prevent cracks from being generated by contact of the tip of the probe, to retain reliability of semiconductor chips.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh in view of Tashiro, because Tashiro teaches to to operate or stop operated by the automation subsystem eliminates thermal deformation of the probe during the measurement (paragraph [0136]), suppresses the displacement risk, prevents cracks from being generated by contact of the tip of the probe, retains reliability of semiconductor chips (Paragraph [0137]).


Regarding claim 16, Saitoh teaches a method, wherein 
wherein the automation subsystem stops the probe apparatus if the probe mark failure is indicated by the probe mark assessment result within a predetermined time frame limit of the operation of the probe apparatus of the probe mark assessment result, wherein a unit for time frame limit of the operation of the probe apparatus is the second, such that the automation subsystem stops the probe apparatus when the operation of the probe apparatus is over the time frame limit (if the displacement amount falls outside the predetermined range, an alarm is generated to urge the operator to perform, e.g., exchange of the probe card. If the displacement amount falls within the predetermined range, the pad position information may be corrected, a virtual needle mark may be formed again, and whether or not the displacement amount falls within the predetermined range may be checked in step 110. Alternatively, the steps of correcting the pad position information and checking the displacement amount may be performed a predetermined number of times; Column 8 Line 28-39; the steps of correcting from the failure is dependent on a predetermined number of times which is the predetermined time limit).


Regarding claim 17, Saitoh teaches a method, wherein
the camera is selected from a group consisting of a complementary metal-oxide semiconductor (CMOS) camera and a video camera (An image sensor comprising a camera, e.g., a CCD, i.e., a first camera 18 is disposed above the probe card 14 at a position from where the chip and the probe needles 14A can be observed; Column 5 Line 12-15; A CCD camera is a video camera that contains a charged-coupled device (CCD), which is a transistorized light sensor on an integrated circuit; https://www.getkisi.com/guides/ccd-camera; a complementary metal-oxide semiconductor (CMOS) camera is an image sensor and the camera used in the reference is also an image sensor).


Regarding claim 18, Saitoh teaches a method,  
further comprising uploading, by the probe mark assessment subsystem, an analyzed image of the test pads to the data server wherein the camera is selected from a group consisting of a complementary metal-oxide semiconductor (CMOS) camera and a video camera. (The controller 130 is connected to a memory 132 for storing the position, size, and the like of the needle mark, and a display 134 for displaying the stored content as required; Column 13 Line 1-4; display is used to deliver report of the results).


Regarding claim 19, Saitoh teaches a method, wherein
the report of the probe mark assessment result in electronic form is sent by the test result distribution subsystem to an operator of the probe apparatus (The controller 130 is connected to a memory 132 for storing the position, size, and the like of the needle mark, and a display 134 for displaying the stored content as required; Column 13 Line 1-4; display is used to deliver report of the results and display is an electronic equipment).


Regarding claim 20, Saitoh teaches a method, wherein 
further comprising receiving, by an error-monitoring subsystem, an error code information and a lot control information from the automation subsystem, wherein the automation subsystem determines the error code information and the lot control information from the probe mark assessment result received from the probe mark assessment subsystem (If an auto-focus operation cannot be performed, the camera is focused on the needle point of the probe needle 14A corresponding to the reference pad by a manual operation of the operator (step 106). Even when it is determined that auto-focus is completed, visual recognition is preferably made by the operator. Then, an operation error in that the needle point of the probe needle 14A is not in focus but another portion is in focus can be avoided. When a manual focus operation cannot be performed, it is determined that the probe needle is abnormal, and an error display is performed (step 106B). In this case, the probe card may be automatically exchanged; Column 7 Line 34-45; error display is the error monitoring subsystem which control and produce error code to change the probe card automatically).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866